Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.4.19 ING Life Insurance and Annuity Company ENDORSEMENT The Contract and Certificate, if applicable, are hereby endorsed as follows: For all loans effective on and after January 1, 2004: We reserve the right not to grant a loan request if the Participant has an outstanding loan in default. Endorsed and made part of the Contract and Certificate, if applicable, on the effective date of the Contract. /s/ Keith Gubbay President ING Life Insurance and Annuity Company E-LNDFLT(1/04)
